Case 2:20-cv-00786-JLB-NPM Document 14 Filed 03/01/21 Page 1 of 1 PageID 38




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DAVID POSCHMANN,

             Plaintiff,

v.                                             Case No. 2:20-cv-786-JLB-NPM

CASE YBEL RESORT LIMITED
PARTNERSHIP,

             Defendant.
                                        /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 13.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on March 1, 2021.
